Motion by appellant to vacate order dated September 22,1958, dismissing his appeal from a judgment of conviction, granted; order vacated. Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the March Term, beginning February 26, 1962; appeal ordered on the calendar for said term. Motion by appellant for assignment of counsel granted. Meyer F. Goodman, Esq., 136 South Main St., Freeport, N. Y., is assigned as counsel to prosecute the appeal. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.